             Case 3:17-cv-02183-MEM Document 93 Filed 12/29/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT STOUD,                             :

                      Plaintiff            :   CIVIL ACTION NO. 3:17-2183

                 v.                        :        (JUDGE MANNION)

 SUSQUEHANNA COUNTY,                       :

                      Defendant            :


                                        ORDER


        Based upon the resurgence of the COVID-19 Pandemic and the

issuance of a new Standing Order suspending trials until after February 1,

2021, the jury trial scheduled for January 11, 2021 is CONTINUED.

        Jury selection and trial shall begin on Monday, March 8, 2021 at 9:30

a.m. in Courtroom #3 in Scranton.

        The court may revisit, amend and/or renew this order as appropriate
depending on the evolving nature of the present circumstances.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: December 29, 2020
17-2183-12
